      Case 4:20-cr-06002-SAB       ECF No. 111   filed 04/21/20   PageID.379 Page 1 of 3




1

2

3                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

4
                                                                        Apr 21, 2020
5                           UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK




6                          EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                       No. 4:20-CR-06002-SAB-4

8                          Plaintiff,                ORDER FOLLOWING
                                                     ARRAIGNMENT ON
9    vs.                                             SUPERSEDING INDICTMENT

10   JOHNNY MANUEL SAVALA,

11                         Defendant.

12         On Monday, April 20, 2020, Defendant was arraigned on the Superseding

13   Indictment (ECF No. 54). With his consent, Defendant appeared by video from

14   the Benton County Jail represented by court-appointed counsel Adam Pechtel.

15   Assistant United States Attorney Benjamin Seal represented the United States.

16         Defendant was advised of, and acknowledged the charge against him and the

17   penalties he faces.

18         Defense counsel was instructed to file a notice with the Court certifying

19   that Defendant received a copy of the superseding indictment.

20         Defendant was advised of, and acknowledged Defendant’s rights.




     ORDER FOLLOWING ARRAIGNMENT ON SUPERSEDING INDICTMENT- 1
      Case 4:20-cr-06002-SAB     ECF No. 111       filed 04/21/20   PageID.380 Page 2 of 3




1          Defendant pled not guilty.

2          The Court appointed a member of the Criminal Justice Act panel to

3    represent Defendant (ECF No. 102).

4          The United States moved for detention (ECF No. 104). A pretrial services

5    report was ordered and a detention hearing was set before Judge Dimke in

6    Richland, Washington, on Thursday, April 23, 2020, at 11:30 AM.

7          Due to the Court’s General Order 20-101-4, the public and media/press

8    can listen to proceedings by calling (866) 590-5005; access code 5864120.

9    Hearing content provided via videoconference or teleconference dial-in access

10   MUST NOT be recorded or rebroadcast.

11         Defendant is bound over to Judge Stanley A. Bastian for further

12   proceedings.

13         The Court directs the parties to review the Local Criminal Rules governing

14   discovery and other issues in this case. http://www.waed.uscourts.gov/court-

15   info/local-rules-and-orders/general-orders.

16         Until further order of this Court, Defendant shall be committed to the

17   custody of the Attorney General for confinement in a corrections facility separate,

18   to the extent practicable, from persons awaiting or serving sentences or being held

19   in custody pending appeal. Defendant shall be afforded reasonable opportunity for

20   private consultation with counsel. On order of a court of the United States or on



     ORDER FOLLOWING ARRAIGNMENT ON SUPERSEDING INDICTMENT- 2
      Case 4:20-cr-06002-SAB     ECF No. 111    filed 04/21/20   PageID.381 Page 3 of 3




1    request of an attorney for the United States, the person in charge of the corrections

2    facility in which Defendant is confined shall deliver Defendant to a United States

3    Marshal for the purpose of an appearance in connection with a court proceeding.

4          DATED this April 21, 2020.

5                                 s/Mary K. Dimke
                                  MARY K. DIMKE
6                        UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER FOLLOWING ARRAIGNMENT ON SUPERSEDING INDICTMENT- 3
